DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher B. Kilner on 09/07/2021. The application has been amended as follows:
Claim 1 (Currently Amended) A method for a user equipment to simultaneously transmit control signals, the method comprising: generating Hybrid Automatic Repeat Request Acknowledgement/Negative-Acknowledgement (HARQ-ACK) information indicating whether downlink transmission is received; [[and]] when a scheduling request (SR) and the HARQ-ACK information are determined to be simultaneously transmitted, transmitting the HARQ-ACK information through a SR PUCCH resource instead of a HARQ-ACK PUCCH resource via a first antenna; and receiving configuration information of an uplink control channel resource, wherein at least part of the HARQ-ACK information is transmitted through the uplink control channel resource configured for transmission of the scheduling request. 
Claim 5 (currently Amended) A user equipment, comprising: a control signal generator to generate Hybrid Automatic Repeat Request Acknowledgement/Negative-Acknowledgement (HARQ-ACK) information indicating whether downlink transmission is received; and a transceiver to transmit the HARQ-ACK information through a scheduling request (SR) PUCCH resource instead of a HARQ-ACK PUCCH resource through a first antenna when the SR and the HARQ-ACK information are determined to , wherein at least part of the HARQ-ACK information is transmitted through the uplink control channel resource configured for transmission of the scheduling request, and wherein the transceiver receives configuration information of the uplink control channel resource.
Claim 8 (Currently Amended) A method for a base station to receive a control signal, the method comprising: transmitting a downlink data to a user equipment; transmitting configuration information of the uplink control channel; and when a scheduling request (SR) and a Hybrid Automatic Repeat Request Acknowledgement/Negative-Acknowledgement (HARQ-ACK) information indicating whether the downlink data is received at the user equipment are determined to be simultaneously transmitted, receiving the SR and the HARQ-ACK information from the user equipment; wherein the HARQ-ACK information is received through a SR PUCCH resource instead of a HARQ-ACK PUCCH resource via a first antenna, wherein at least part of the HARQ-ACK information is transmitted through the uplink control channel resource configured for transmission of the scheduling request.
Claim 11 (Currently Amended) A base station, comprising: a transceiver to transmit a downlink data to a user equipment, receive a Hybrid Automatic Repeat Request Acknowledgement/Negative-Acknowledgement (HARQ-ACK) information indicating whether the downlink data is received at the user equipment when the a scheduling request (SR) and the HARQ-ACK information are determined to be simultaneously transmitted; and a control signal decoder to decode the SR and the HARQ-ACK information, wherein the transceiver receives the HARQ-ACK information through a SR PUCCH resource instead of a HARQ-ACK PUCCH resource via a first , wherein at least part of the HARQ-ACK information is transmitted through the uplink control channel resource configured for transmission of the scheduling request, and wherein the transceiver transmits configuration information of the uplink control channel.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-11 are allowed.
The invention is directed to a method and an apparatus allowing a simultaneous transmission of control signals in a wireless communication system. Each of the independent claims 1, 5, 8 and 11 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, The application has been amended as follows:
Claim 1, A method for a user equipment to simultaneously transmit control signals, the method comprising: generating Hybrid Automatic Repeat Request Acknowledgement/Negative-Acknowledgement (HARQ-ACK) information indicating whether downlink transmission is received; when a scheduling request (SR) and the HARQ-ACK information are determined to be simultaneously transmitted, transmitting the HARQ-ACK information through a SR PUCCH resource instead of a HARQ-ACK PUCCH resource via a first antenna; and receiving configuration information of an uplink control channel resource, wherein at least part of the HARQ-ACK information is transmitted through the uplink control channel resource configured for transmission of the scheduling request.
	Regarding claim 5, A user equipment, comprising: a control signal generator to generate Hybrid Automatic Repeat Request Acknowledgement/Negative-Acknowledgement (HARQ-ACK) information indicating whether downlink transmission is received; and a transceiver to transmit the HARQ-ACK information through a scheduling request (SR) PUCCH resource instead of a HARQ-ACK PUCCH resource through a first antenna when the SR and the HARQ-ACK information are determined to be simultaneously transmitted, wherein at least part of the HARQ-ACK information is transmitted through the uplink control channel resource configured for transmission of the scheduling request, and wherein the transceiver receives configuration information of the uplink control channel resource.
Regarding claim 8, A method for a base station to receive a control signal, the method comprising: transmitting a downlink data to a user equipment; transmitting configuration information of the uplink control channel; and when a scheduling request (SR) and a Hybrid Automatic Repeat Request Acknowledgement/Negative-Acknowledgement (HARQ-ACK) information indicating whether the downlink data is received at the user equipment are determined to be simultaneously transmitted, receiving the SR and the HARQ-ACK information from the user equipment; wherein the HARQ-ACK information is received through a SR PUCCH resource instead of a HARQ-ACK PUCCH resource via a first antenna, wherein at least part of the HARQ-AGK information is transmitted through the uplink control channel resource configured for transmission of the scheduling request.
the transceiver receives the HARQ-ACK information through a SR PUCCH resource instead of a HARQ-ACK PUCCH resource via a first antenna, wherein at least part of the HARQ-AGK information is transmitted through the uplink control channel resource configured for transmission of the scheduling request, and wherein the transceiver transmits configuration information of the uplink control channel.
	Therefore, the independent claims 1, 5, 8 together with their respective dependent claims, and claim 11 are allowed for the reason given above. 
	The closet prior art Yin et al. (US 2015/0023305 A1) discloses a method for reporting uplink control information on a user equipment, wherein number of bits for a channel quality indicator and/or a precoding matrix index and/or a rank indication (CQI/PMI/RI) is obtained, and number of component carriers with hybrid automatic repeat request acknowledgement (HARQ-ACK) reporting is also obtained and a number of HARQ-ACK bits that can be carried on the physical uplink control channel (PUCCH) is determined.  
Claims 3-4 and 6-7 and 9-10 are allowed since they depend on claims 1, 5 and 8 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        9/8/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473